GUNTHER, Judge.
Appellant, George Stansbury, defendant below (Defendant), appeals a final order awarding $200.00 in costs of prosecution to the state. We reverse.
The State concedes that it has the burden of demonstrating the amount of costs incurred in the prosecution of a defendant pursuant to section 939.01(6), Florida Statutes (1993). We have held that when the record reflects that no evidence was presented regarding the amount spent on prosecuting a defendant and no testimony was taken regarding the defendant’s ability to pay, the trial court erred in assessing prosecution costs. Wheeler v. State, 635 So.2d 140 (Fla. 4th DCA 1994). Moreover, if costs of prosecution are based on section 939.01, Florida Statutes (1993), then the state has the burden of proving the amount of these costs. Sutton v. State, 635 So.2d 1032, 1033 (Fla. 2d DCA 1994).
In the instant case, the record fails to show any evidence suggesting that the state carried and met its burden of proving the amount of prosecution costs. Furthermore, the state concedes this lack of demonstrating the amount of costs.
Accordingly, we reverse the trial’s order and remand this case for determination of costs pursuant to section 939.01, Florida Statutes (1993).
HERSEY, and POLEN, JJ., concur.